Order filed, April 15, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00132-CR
                                 ____________

                     STEVEN GLEN REAMES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR0974


                                     ORDER

      The reporter’s record in this case was due April 07, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM